Name: Council Regulation (EEC) No 1708/77 of 26 July 1977 amending Regulation (EEC) No 878/77 as regards the exchange rates applicable to additional aid for the replanting of orange and mandarin trees
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 77 Official Journal of the European Communities No L 189/7 COUNCIL REGULATION (EEC) No 1708/77 of 26 July 1977 amending Regulation (EEC) No 878/77 as regards the exchange rates applicable to additional aid for the replanting of orange and mandarin trees THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ( J ), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agri ­ culture (3), as amended by Regulation (EEC) No 1053/77 (4 ), fixes the representative rates to be used for the purposes of the common agricultural policy ; whereas, pursuant to Article 2 (2) of that Regulation , the rates in question are in principle applied from the beginning of the 1977/78 marketing year for the products concerned ; Whereas Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit ( 5 ), as last amended by Regulation (EEC) No 1034/77 (6), provides for the granting of additional aid to small undertakings to offset a part of the loss in income resulting from the replanting of orange and mandarin trees ; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 878/77, the new representative rates should be applied as regards the additional aid referred to above from the beginning of the 1977/78 marketing year for the products concerned, from 1 October 1977 for oranges and from 1 November 1977 for mandarins ; Whereas if the new rates were applied from the above ­ mentioned dates payment of the aid for the replanting of the plantations in question might be delayed ; whereas such delay should be prevented by bringing forward the date on which the representative rates for the additional aid take effect ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency of the matter, the measures envisaged should be adopted in the manner specified in Article 3 (2) of Regulation No 129, HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for Article 2 (2) (f) of Regulation (EEC) No 878 /77 : '(f) the beginning of the 1977/78 marketing year for the other products for which the marketing year has not commenced by the date of entry into force of this Regulation ; however, in the case of the additional aid referred to in Article 1 (2) of Regulation (EEC) No 251 1 /69 , the rates shall be applied as from 1 May 1977.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1977 . For the Council The President H. SIMONET (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (2 ) OJ No L 263 , 19 . 9 . 1973, p. 1 . (3 ) OJ No L 106 , 29 . 4 . 1977, p. 27 . (4 ) OJ No L 125, 19 . 5 . 1977, p. 36 . ( 5 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . (6 ) OJ No L 125, 19 . 5 . 1977, p. 1 .